Case 3:19-cr-00100-VC Document 61-4 Filed 12/23/20 Page 1 of 5




     GOV’T EXHIBIT 4
                                   Case 3:19-cr-00100-VC Document 61-4 Filed 12/23/20 Page 2 of 5
                                                                                                                                                                                  A L E
                                                                                                                                                                             E




                                                                                                                                                                       S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                         Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           Domestic Affidavit CT Report 25390444 JSHEHAN 12102020.docx

            DocVerify ID:                     E0F5306C-50F3-436B-9B04-5CF3BB4ACF62
            Created:                          December 10, 2020 06:17:57 -8:00
            Pages:                            3
            Remote Notary:                    Yes / State: VA


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           Signer 1: John Shehan (JFS)
           December 10, 2020 06:29:49 -8:00 [8297A98E2DFD] [108.28.165.101]
           JSHEHAN@ncmec.org (Personally Known)
           E-Signature Notary: Henry M Spears (HMS)
           December 10, 2020 06:29:49 -8:00 [1A082149537B] [216.117.86.254]
           hspears@ncmec.org
           I, Henry M Spears, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.




DocVerify ID: E0F5306C-50F3-436B-9B04-5CF3BB4ACF62
                                                                                                                      Generated Cover Page    5CF3BB4ACF62
www.docverify.com
                                                                                                                       Case 3:19-cr-00100-VC Document 61-4 Filed 12/23/20 Page 3 of 5




                                                                                                                                            AFFIDAVIT OF JOHN SHEHAN

                                                                                                         COMMONWEALTH OF VIRGINIA                        )
                                                                                                                                                         )       SS
                                                                                                         CITY OF ALEXANDRIA                              )

                                                                                                         NOW COMES THE AFFIANT, John Shehan, having been duly sworn to law, who deposes and
                                                                                                         states the following:

                                                                                                         1.     I am currently employed as Vice President of the Exploited Children Division (“ECD”) at
                                                                                                         the National Center for Missing & Exploited Children (“NCMEC”) and have been employed by
                                                                                                         NCMEC since February 2000. As Vice President, I am responsible for supervising NCMEC’s
                                                                                                         CyberTipline. I am familiar with the operations of the CyberTipline, including the procedures
                                                                                                         involving the receipt and processing of reports by NCMEC and the procedures used to generate
                                                                                                         and maintain reports. The information contained in this declaration is based on my own personal
                                                                                                         knowledge and information to which I have access in my role as Vice President of ECD for
                                                                                                         NCMEC.

                                                                                                         2.     NCMEC is a private, nonprofit corporation, incorporated under the laws of the District of
                                                                                                         Columbia. NCMEC’s mission is to help find missing children, reduce child sexual exploitation,
                                                                                                         and prevent child victimization.

                                                                                                         CyberTipline

                                                                                                         3.      NCMEC created the ECD in January 1997. NCMEC began operating the CyberTipline on
                                                                                                         March 9, 1998, in furtherance of its private mission to serve as the national resource center and
                                                                                                         clearinghouse concerning online child sexual exploitation. The CyberTipline was created to allow
                                                                                                         persons to report online (and via toll-free telephone) the enticement of children for sexual acts,
                                                                                                         child sexual molestation, child pornography, child sex tourism, child sex trafficking, unsolicited
                                                                                                         obscene materials sent to a child, misleading domain names, misleading words or digital images
                                                                                                         on the Internet. The majority of CyberTipline reports NCMEC receives relate to apparent child
E0F5306C-50F3-436B-9B04-5CF3BB4ACF62 --- 2020/12/10 06:17:57 -8:00 --- Remote Notary




                                                                                                         pornography and are from electronic service providers (“ESPs”).

                                                                                                         4.      ECD staff cannot alter or change information submitted by a reporting party to the
                                                                                                         CyberTipline. Except for the incident type, date, and time, NCMEC does not direct or mandate the
                                                                                                         type of information that a member of the public or an ESP may choose to submit in a CyberTipline
                                                                                                         report. NCMEC provides voluntary reporting fields that a member of the public or an ESP may
                                                                                                         choose to populate with information.

                                                                                                         5.      The front page of each CyberTipline report indicates a date and time (in Coordinated
                                                                                                         Universal Time or UTC) that the report was created upon submission of the report content by the
                                                                                                         reporting person or reporting ESP. The front page also lists an Incident Type for the report and the
                                                                                                         number of total uploaded files, if any, submitted by the reporting ESP.

                                                                                                         6.         CyberTipline reports contain 4 sections: Section A, Section B, Section C, and Section D.



                                                                                                                                                             1


                                                                                       DocVerify ID: E0F5306C-50F3-436B-9B04-5CF3BB4ACF62
                                                                                                                                                                            Page 1 of 3   15CF3BB4ACF62
                                                                                       www.docverify.com
                                                                                                                              Case 3:19-cr-00100-VC Document 61-4 Filed 12/23/20 Page 4 of 5




                                                                                                         7.      Section A of a CyberTipline report contains information submitted by the reporting person
                                                                                                         or reporting ESP. NCMEC cannot revise or edit any information contained in Section A. Other
                                                                                                         than the “Incident Type” and “Incident Time” fields in Section A, all information provided by the
                                                                                                         reporting person or reporting ESP in any other fields is voluntary.

                                                                                                         8.    Section B of a CyberTipline report contains automated information that NCMEC Systems
                                                                                                         automatically generate based on information provided by a reporting ESP.

                                                                                                         9.    Section C of a CyberTipline report contains additional information compiled and
                                                                                                         documented by NCMEC based on the information submitted in Section A.

                                                                                                         10.      Section D of a CyberTipline report contains information documented by NCMEC relating
                                                                                                         to the law enforcement agency to which the CyberTipline report was made available.

                                                                                                         Information Relevant to CyberTipline Report #25390444

                                                                                                         11.      NCMEC generates CyberTipline reports, such as CyberTipline report #25390444, in the
                                                                                                         regular course of business. This report was created and maintained in the normal course of
                                                                                                         NCMEC’s regularly conducted activities and was generated by, or upon transmission of the
                                                                                                         information from, a person with knowledge of the information set forth in this report. The report
                                                                                                         is a true and correct duplicate of the original.

                                                                                                         12.     On or about November 8, 2017, Tumblr, an ESP, submitted a report related to a reported
                                                                                                         Screen/User Name of “chaz2076” and an e-mail address of “rxxcofield@gmail.com”. Upon
                                                                                                         receipt, NCMEC generated CyberTipline report #25390444.

                                                                                                         13.           Tumblr uploaded one (1) file in CyberTipline report #25390444.

                                                                                                         14.     Under the heading “Additional Information Submitted by the Reporting ESP” in Section
                                                                                                         A, Tumblr indicated that “[a] representative of the company has reviewed the images in this
                                                                                                         report.”
E0F5306C-50F3-436B-9B04-5CF3BB4ACF62 --- 2020/12/10 06:17:57 -8:00 --- Remote Notary




                                                                                                         15.    As noted in Section D, NCMEC made CyberTipline report #25390444 available to the San
                                                                                                         Jose Police Department in San Jose, CA.

                                                                                                         I declare under penalty of perjury that the foregoing is true and correct to the best of my
                                                                                                         information and belief.
                                                                                                                                                        8297A98E2DFD



                                                                                                                -RKQ6KHKDQ
                                                                                                                  Signed on 2020/12/10 06:29:49 -8:00
                                                                                                                                                                             12/10/2020

                                                                                                         JOHN SHEHAN                                                       DATE
                                                                                                         Vice President, Exploited Children Division
                                                                                                         The National Center for Missing and Exploited Children
                                                                                                         333 John Carlyle Street
                                                                                                         Alexandria, VA 22314



                                                                                                                                                                       2


                                                                                       DocVerify ID: E0F5306C-50F3-436B-9B04-5CF3BB4ACF62
                                                                                                                                                                              Page 2 of 3   25CF3BB4ACF62
                                                                                       www.docverify.com
                                                                                                                       Case 3:19-cr-00100-VC Document 61-4 Filed 12/23/20 Page 5 of 5



                                                                                                                                                                                                                                   12/10/2020

                                                                                                         NOTARIZED                                                                                                            DATE
                                                                                                         City of Alexandria
                                                                                                         Commonwealth of Virginia

                                                                                                         The foregoing instrument was subscribed and sworn before me this _10th_ day of December, 2020
                                                                                                         by John Shehan.

                                                                                                                                                                                                                           1A082149537B




                                                                                                               Notary Public:               VA Notary Signature ________________________
                                                                                                                                                                                                Signed
                                                                                                                                                                                                Si   d on 2020/12/10 06
                                                                                                                                                                                                                     06:29:49
                                                                                                                                                                                                                        29 49 -8:00
                                                                                                                                                                                                                               8 00




                                                                                                                                                     Henry M Spears
                                                                                                                                                       DocVerify

                                                                                                                                                     Registration # 7514739
                                                                                                                                                     Electronic Notary Public
                                                                                                                    My Commission Stamp            _____________________________
                                                                                                                                                     Commonwealth of Virginia
                                                                                                                                                     My commission expires the 30 day of Jun 2024
                                                                                                                                                     Notary Stamp 2020/12/10 07:29:49 PST                                                       1A082149537B
E0F5306C-50F3-436B-9B04-5CF3BB4ACF62 --- 2020/12/10 06:17:57 -8:00 --- Remote Notary




                                                                                                                                                                                            3


                                                                                       DocVerify ID: E0F5306C-50F3-436B-9B04-5CF3BB4ACF62
                                                                                                                                                                                                                                          Page 3 of 3          35CF3BB4ACF62
                                                                                       www.docverify.com
